WILLSON, Judge.
We will not determine the several objections made to the charge of the court, as it is not necessary to the disposition of the case on this appeal that we should do so, and as on another trial the charge of the court may be satisfactory to the defendant.
We think the trial judge erred in not granting the defendant a new trial because of the insufficiency of the evidence to warrant the conviction. As presented to us the evidence is wholly insufficient to support the conviction. We have examined the statement of facts carefully, and we can not find any evidence establishing defendant’s guilt. There is no evidence connecting him with the theft of the property, if indeed the property was stolen by any one. Not a fact was proved which is not consistent with his innocence. '
Because the conviction is without evidence to support it, the judgment ‘ is reversed and the cause is remanded.

Reversed and remanded.

Hurt, J., absent.